 1   John D. Yohe, Esq. SBN 021636
     Ilene Dell'Acqua, Esq. SBN 036596
 2
     McCARTHY & HOLTHUS, LLP
 3   8502 E. Via De Ventura, Suite 200
     Scottsdale, AZ 85258
 4   Phone (480) 302-4250
 5   Fax (480) 302-4101
     bknotice@mccarthyholthus.com
 6
     Attorneys for Bank of America,N.A.
 7
 8                            UNITED STATES BANKRUPTCY COURT
 9                                   DISTRICT OF ARIZONA
10                                        PHOENIX DIVISION
11
     In re:                                    )     Case No. 2:20-bk-09125-MCW
12                                             )
     Lawrence Edward Rasnake and Christopher)        Chapter 13
13
     John Dobbs,                               )
14                                             )
                       Debtors.                )     MOTION TO APPROVE LOAN
15                                             )     MODIFICATION AGREEMENT
16                                             )
     Bank of America,N.A.,                     )
17                                             )
                       Movant,                 )     Re: Real Property Located at
18
                                               )        1301 E Coolidge St
19     v.                                      )        Phoenix, AZ 85014
                                               )
20   Lawrence Edward Rasnake and Christopher   )
21   John Dobbs, Debtors; and Edward J. Maney, )
     Chapter 13 Trustee,                       )
22                                             )
                       Respondents.            )
23                                             )
24                                             )
                                               )
25                                             )
                                               )
26
                                               )
27                                             )

28
29
                                                 1
     File No. AZ-20-163017                                                 Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                                       Motion to Approve Loan Modification

     Case 2:20-bk-09125-MCW       Doc 38 Filed 08/11/21 Entered 08/11/21 13:24:23                Desc
                                  Main Document    Page 1 of 5
 1            Bank of America,N.A. (“Movant”), by and through its undersigned attorney, moves this
 2   Court for an Order approving the Loan Modification Agreement offered to Lawrence Edward
 3   Rasnake and Christopher John Dobbs (“Debtors”). The Loan Modification Agreement, attached
 4   hereto as Exhibit “1”, amends and supplements the Promissory Note that is secured by the Deed
 5   of Trust (collectively the “Loan”) that encumbers real property commonly known as 1301 E
 6   Coolidge St, Phoenix, AZ 85014. The Property is the Debtors' primary residence. Movant’s Lien
 7   is in Senior position.
 8            The Loan Modification provides for a capitalization of arrears into a modified principal
 9   balance, reduction in principal, extended loan term. Loan Modification Agreement should be
10   referenced for controlling terms and is summarized as follows:
11                                             ORIGINAL LOAN TERMS            NEW LOAN TERMS
12      Principal Balance                                       $146,600.00                $92,131.49
13      Maturity Date                                           07/01/2028                 07/01/2061
14      Interest Rate                                               3.250%                     3.250%
15      Payment Start Date                                      08/01/2013                 08/01/2021
16      Principal & Interest                                      $1,030.11                    $343.23
17      Total Payment (with Escrow)                               $1,357.60                    $686.75
18
19                                               PAYMENT SCHEDULE
      Years Interest           Interest     Monthly Estimated Total Monthly              Payment
20           Rate               Rate        Principal Monthly   Payment                  Begins On
                               Change          and    Escrow
21
                                Date         Interest Amount
22     1-40     3.250%        N/A           $343.23   $343.52       $686.75           08/01/2021
23
     *Payment amount subject to periodic adjustment.
24
              Movant believes and therefore alleges that the Loan Modification will not impose a
25
     detriment upon the Debtors' bankruptcy estate and that it is in the best interest of the Debtors and
26
     Movant.
27
              WHEREFORE, Movant request as follows:
28
29
                                                       2
     File No. AZ-20-163017                                                      Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                                            Motion to Approve Loan Modification

     Case 2:20-bk-09125-MCW               Doc 38 Filed 08/11/21 Entered 08/11/21 13:24:23             Desc
                                          Main Document    Page 2 of 5
 1            1.       For an Order approving the Loan Modification Agreement that was offered to the
 2   Debtors by the Movant;
 3            2.       That Movant retains the right of final approval of the terms of Debtors' Loan
 4   Modification Agreement;
 5            3.       That Movant retains the right to reinstate the original terms of the Promissory
 6   Note and/or Deed of Trust in the event that the Loan Modification Agreement is not finalized;
 7            4.       That Movant may record the Loan Modification Agreement with the proper
 8   County Recorder;
 9            5.       For such other relief as the Court deems proper.
10
                                                         Respectfully submitted,
11   DATED: 8/11/2021
12                                                       McCARTHY & HOLTHUS, LLP

13
                                                   By:       /s/ John D. Yohe
14
                                                             John D. Yohe, Esq.
15                                                           Attorneys for Movant
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                         3
     File No. AZ-20-163017                                                          Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                                               Motion to Approve Loan Modification

     Case 2:20-bk-09125-MCW            Doc 38 Filed 08/11/21 Entered 08/11/21 13:24:23                    Desc
                                       Main Document    Page 3 of 5
 1            On 8/11/2021, I served the foregoing MOTION TO APPROVE LOAN
 2   MODIFICATION AGREEMENT on the following individuals by electronic means through
 3   the Court’s ECF program:
 4   DEBTORS' COUNSEL
 5   Thomas Adams Mcavity
     documents@phxfreshstart.com
 6
 7            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
 8                                                                  /s/ Brenda Blanco-Ortiz
                                                                    Brenda Blanco-Ortiz
 9
10
              On 8/11/2021, I served the foregoing MOTION TO APPROVE LOAN
11
     MODIFICATION AGREEMENT on the following individuals by depositing true copies
12
     thereof in the United States mail at San Diego, California, enclosed in a sealed envelope, with
13
     postage paid, addressed as follows:
14
     DEBTORS
15   Lawrence Edward Rasnake, 1301 E. Coolidge Street, Phoenix, AZ 85014
16
     Christopher John Dobbs, 1301 E. Coolidge Street, Phoenix, AZ 85014
17
     DEBTORS' COUNSEL
18   Thomas Adams Mcavity, Phoenix Fresh Start Bankruptcy Attorneys, 4131 Main Street, Skokie,
19   IL 60076

20   TRUSTEE
     Edward J. Maney, 101 N. First Ave., Suite 1775, Phoenix, AZ 85003
21
22   U.S. TRUSTEE
     230 North First Avenue, Suite 204, Phoenix, AZ 85003-1706
23
24   SPECIAL NOTICE(S)
     Tiffany & Bosco, 2525 E. Camelback Rd., Phoenix, AZ 85016
25
     Synchrony Bank, Attn: Managing Agent, c/o PRA Receivables Management, LLC, PO Box
26   41021, Norfolk, VA 23541
27
              I declare under penalty of perjury under the laws of the United States of America that the foregoing
28   is true and correct.
                                                                    /s/ Hue Banh
29                                                                  Hue Banh
                                                           4
     File No. AZ-20-163017                                                             Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                                                  Motion to Approve Loan Modification

     Case 2:20-bk-09125-MCW             Doc 38 Filed 08/11/21 Entered 08/11/21 13:24:23                       Desc
                                        Main Document    Page 4 of 5
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                           5
     File No. AZ-20-163017                                       Case No. 2:20-bk-09125-MCW
     Re: 1301 E Coolidge St                             Motion to Approve Loan Modification

     Case 2:20-bk-09125-MCW   Doc 38 Filed 08/11/21 Entered 08/11/21 13:24:23          Desc
                              Main Document    Page 5 of 5
